DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy PCT/JP2015/061293 has been field on 5/9/2022.  With respect to the present application figures 38-44, the applicant is not given the benefit of the filing date PCT/JP2015/061293.  The figures were not present in the above mentioned PCT.  The disclosure and the specification that relates to figures 38-44 have a priority date of 5/14/2015 since the parent PCT/JP2015/063953 contains figures 38-44.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kanugovi  et al. (US Publication 2016/0174107 A1)  further in view of R2-151358 (UP architecture and required functions for LTE/WLA aggregation;  Indicated as a reference in the Chinese IP office’s notice of reexamination indicated in the IDS field 8/9/2022).
In regards to claims 1, 8, 9 and 10 Kanugovi  et al. (US Publication 2016/0174107 A1) teaches, 
A wireless communications system comprising: a first wireless communications apparatus configured to control a first wireless communication and a second wireless communication different from the first wireless communication (see figure 3, eNB 1050 that can communicate with UE using cellular communication and a WiFi standard with the Ap 120); a second wireless communications apparatus configured to perform the second wireless communication (see figure 3, WiFi AP 120); and a third wireless communications apparatus configured to communicate with the first wireless communications apparatus via the first wireless communication or the second wireless communication (see the UE communicating with the eNB 1050), wherein the third wireless communications apparatus transmits to the first wireless communications apparatus a radio resource control (RRC) message different from an RRC connection reconfiguration complete, a control message that includes an available address of the third wireless communications apparatus in the second wireless communication (see figure 3 and paragraph 68; at step S316 the UE 1 sends a RRC WiFi MAC address message (RRCGetWiFiDestAddressComplete) including the WiFi MAC address of the UE 1 to the eNB 1050), the first wireless communications apparatus notifies the second wireless communications apparatus of the address acquired from the control message (see figure 3 and paragraph 69; After receiving the WiFi MAC address for the UE 1, at step S318 the eNB 1050 sends an AP addition request message (AP Addition Request) to the WiFi AP 120 including the WiFi MAC address of the UE 1), in a case where data is transmitted from the first wireless communications apparatus to the third wireless communications apparatus by the second wireless communications apparatus via the second wireless communication, the first wireless communication apparatus transfers the data to the second wireless communications apparatus through an adaptation sublayer (see figures 1 & 2, see paragraph 52; the eNB 1050 tunnels PDCP packets destined for the UE 1 over to the WiFi AP 120 through the local IP tunnel, and the WiFi AP 120 delivers the received PDCP packets to the UE 1 via the WiFi link 122) and the second wireless communications apparatus transmits the data transferred from the first wireless communications apparatus, to the third wireless communications apparatus via the second wireless communication (see figures 1 & 2, see paragraph 52; the eNB 1050 tunnels PDCP packets destined for the UE 1 over to the WiFi AP 120 through the local IP tunnel, and the WiFi AP 120 delivers the received PDCP packets to the UE 1 via the WiFi link 122).
In further regards to the claims, Kanugovi fails to teach, transferring data through an adaptation sublayer for transferring the data via an upper layer specified by an  Ethernet type as demanded by a 3GPP protocol.
Thus, Kanugovi fails to teach, transferring data through an adaptation sublayer that specifies an upper layer by Ethertype and transfers the data, wherein before the process of the adaptation sublayer, the data is processed in a convergence layer that includes a process of routing the data between the first wireless communication and the second wireless communication.
R2-151358 however teaches, transferring data through an adaptation sublayer that specifies an upper layer by Ethertype and transfers the data, wherein before the process of the adaptation sublayer, the data is processed in a convergence layer that includes a process of routing the data between the first wireless communication and the second wireless communication (see figures 1 and 2; see proposal 1 on page 1: For LTE-WLAN aggregation, S1-U terminates at LTE termination point. The traffic is split below eNB PDCP and an adaptation layer encapsulates PDCP PDUs before they are forwarded to WLAN AP; figure 1 shows the PDCP layer with the Adaptation layer; this reads on processing at the convergence layer (PDCP) before processing at the adaptation layer).
Both Kanugovi and R2-151358 are directed to the interactions between a WLAN and cellular(LTE) networks with respect to transmission of data.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the adaptation sublayer as taught by R2-151358 into the transmissions using the PDCP protocol as taught by Kanugovi.  The motivation to do so would be to allow for a seamless transmission by avoiding IEEE 802.11 specification impacts.
In regards to claims 2 and 11, Kanugovi teaches, wherein the first wireless communications apparatus transmits to the third wireless communications apparatus, a request signal to request the available address of the third wireless communications apparatus in the second wireless communication (see paragraph 66 and figure 3, the eNB 1050 requests the WiFi MAC address of the UE 1 by sending a Radio Resource Control (RRC) WiFi MAC address request message (RRCGetWiFiDestAddress) to the UE 1 at step S314), and the third wireless communications apparatus transmits to the first wireless communications apparatus in response to the request signal from the first wireless communications apparatus, a control message including the address (see paragraph 68 and figure 3 steps s316; in response to the RRC WiFi MAC address request message (RRCGetWiFiDestAddress), at step S316 the UE 1 sends a RRC WiFi MAC address message (RRCGetWiFiDestAddressComplete) including the WiFi MAC address of the UE 1 to the eNB 1050).
In regards to claims 4 and 13, Kanugovi teaches, wherein the processor transfers to the second wireless communications apparatus, the data to which a sequence number is added through the convergence layer processing, and the third wireless communications apparatus performs according as the sequence number, sequence control of data transmitted from the first wireless communications apparatus via the first wireless communication and data transmitted from the second wireless communications apparatus via the second wireless communication (see figure 8 and paragraph 143; At the UE 1, the WiFi stack 102 at the UE 1 forwards the PDCP packets received over the WiFi link 122 to the LTE stack 104. The LTE stack 104 aggregates the PDCP packets received over the WiFi link 122 and the LTE link 1054. In more detail, the UE 1 receives downlink packets sent by the eNB 1050 over the WiFi link 122 from the WiFi stack 102, and stores the received PDCP packets with the downlink packets received over the LTE link 1054 in a common buffer. The UE 1 then reorders the received PDCP packets (e.g., per PDCP sequence number) and delivers the reordered PDCP packets to upper layer applications for further processing and reception of the downlink bearer traffic).
In regards to claims 5-6 and 14-15, Kanugovi and R1-151358 in combination teach all the limitations of the parents claims 1 and 10.
Kanugovi further teaches, the use of PDCP as stated above.
However, Kanugovi fails to teach, wherein the processor for performing the first wireless communication in the first wireless communications apparatus, in a case where the data is transmitted between the first wireless communications apparatus and the third wireless communications apparatus via the second wireless communication, adds to the data after the convergence layer processing, a header that includes service quality information and is the header of the data before the convergence layer processing, and transfers to the second wireless communications apparatus, the data to which the header is added and wherein in the second wireless communication, transmission control according to the service quality information is performed. 
R1-151358 however teaches, a header that includes service quality information and is the header of the data before the convergence layer processing, and transfers to the second wireless communications apparatus, the data to which the header is added (adding to the data after the convergence layer processing, (see QOS support on page 2, section 3; Although WLAN has a primary QoS mechanism, namely Enhanced Distributed Channel Access (EDCA), the WLAN AP is unknown the QoS treatment of the splitting PDCP PDU and unable to apply appropriate Access Class for translating the packets to the UE. To resolve the problem, during IEEE frame encapsulation, we think the eNB shall specify a proper QoS policy within IEEE frame and then the WLAN AP can perform the QoS mapping accordingly. For example, using Priority Code Point (PCP) to indicate the QoS treatment of the PDCP PDU and the WLAN AP will perform mapping between PCP and AC for the associating translation. It is also noted that how to choose the QoS policy during IEEE frame encapsulation relies on eNB’s implementation and also the downlink encapsulation is transparent to the UE) and transmission control according to the service quality information is performed (see QoS support on page 2, section 3; using Priority Code Point (PCP) to indicate the QoS treatment of the PDCP PDU and the WLAN AP will perform mapping between PCP and AC for the associating translation).
Both Kanugovi and R2-151358 are directed to the interactions between a WLAN and cellular(LTE) networks with respect to transmission of data.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the adaptation sublayer as taught by R2-151358 into the transmissions using the PDCP protocol as taught by Kanugovi.  The motivation to do so would be to allow for a seamless transmission by avoiding IEEE 802.11 specification impacts.
In regards to claims 7 and 16, Kanugovi teaches, wherein the convergence layer processing includes at least any one of ciphering the data, header compression, and addition of the sequence number (see paragraph 143; ordering the PDCP packets per PDCP sequence number).
Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claims 3 and 12, Kanugovi teaches, eNB 1050 sending a RRC Connection Reconfiguration message to the UE (see figure 3 step s324).  However the message is not a request for the MAC address of the UE.  This MAC address is requested for and sent in the RRC Get WiFi Destination address and the RRC Get WiFi Destination address complete messages (see figure 3 steps s314 and s316).
 Relevant Prior Art
Prior art Ng (US Publication 2016/0192396 A1) teaches, reconfiguring using explicit RRC signaling or MAC signaling (see paragraphs 106 and 127).
Prior art Morita (US Publication 2016/0095037 A1) teaches, in figure 7 an process between the UE 100, eNB 200 and AP 300 to authenticate and add the UE MAC ID.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466